Opinion filed March 17, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00050-CR
                                        __________

                           DEVON RAY SPARKS, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 266th District Court

                                      Erath County, Texas

                                Trial Court Cause No. CR13329


                           MEMORANDUM                   OPINION
       Pursuant to a plea bargain agreement, the trial court sentenced Devon Ray Sparks to
confinement in the Institutional Division of the Texas Department of Criminal Justice for a term
of sixteen years for the offense of engaging in organized criminal activity. The trial court
additionally imposed a fine of $1,000. We dismiss the appeal for want of jurisdiction.
       The trial court imposed the sentence in open court on May 3, 2010. A motion for new
trial was not timely filed. Pursuant to TEX. R. APP. P. 26.2, the notice of appeal was due to be
filed within thirty days after the date the sentence was imposed in open court. Appellant filed his
notice of appeal on February 24, 2011, almost 300 days after the date the sentence was imposed.
A motion for extension of time was not filed within the time period provided for in TEX. R.
APP. P. 26.3. Absent a timely notice of appeal or compliance with Rule 26.3, this court lacks
jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860
S.W.2d 108, 109-10 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App.
1988).
         The court notified appellant of the untimeliness of his notice of appeal in a letter dated
February 25, 2011. In his written response to the court’s letter, appellant acknowledges that his
notice of appeal was untimely and that a timely motion for extension was not filed.             He
additionally seeks permission from this court to file an out-of-time appeal. We lack jurisdiction
to grant an out-of-time appeal. Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (Court of Criminal Appeals has exclusive authority to grant postconviction
relief). Appellant may be able to secure an out-of-time appeal by filing a postconviction writ
pursuant to TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2010).
         The appeal is dismissed for want of jurisdiction.



                                                      PER CURIAM

March 17, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2